Case 18-15270-elf    Doc 77   Filed 04/09/20 Entered 04/10/20 07:31:06    Desc Main
                              Document Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     IN RE:                               *        CHAPTER 13
     ROBERT & PATRICIA WILLIAMS           *        BANKRUPTCY NO. 18-15270
               Debtor

                                          ORDER
                         9th
          AND NOW this _____                April
                             day of _________________________,
     2020, upon consideration of Debtor's Motion to Sell Real
     Estate Free and Clear of Liens or Other Interests, it is
     hereby ORDERED that:

            1.      The Motion is GRANTED pursuant to 11 U.S.C. 363(b).

          2.   The Debtor is AUTHORIZED to sell the real estate
     known as 2758 Plum Street, Philadelphia, PA for the sale
     price of $117,000.00 to Rehab Renovations Trust, or its
     assignee.

          Subject to changes between the estimated settlement
     sheet/closing disclosure and the final settlement
     sheet/closing disclosure, the proceeds of the sale,
     including any funds held as a deposit made by or on behalf
     of the Buyer, shall be distributed in the following matter:


     1.     Ordinary and reasonable settlement costs,
            including, but not limited to those related
            to notary services, deed preparation,
            disbursements, express shipping, surveys,
            municipal certifications, or any other such
            routine matters to be paid by Seller       $                   0

     2.     Mortgage liens to be paid directly at
            closing to Mr. Cooper (estimate)                        $ 93,130.30

     3.     City of Philadelphia Real Estate Taxes                  $       0
            City of Philadelphia Water Revenue Bureau               $     1,049.20
            PGW                                                     $       460.53

     4.     Property repairs, if any                                $       0

     5.     Real estate commission                                  $       0

     6.     Transfer tax (to be paid by Buyer
            Seller pays $0)                                         $       0
Case 18-15270-elf   Doc 77   Filed 04/09/20 Entered 04/10/20 07:31:06   Desc Main
                             Document Page 2 of 2



     7.     Attorney fee (filing fee) to                          $      181.00
            Kenneth G. Harrison, Esq.

     8.     Any small (less than $300) allowances agreed
            to be made by the Buyer to settle any
            unforseen dispute arising at settlement    $                 0

     A.     SUBTOTAL                                              $ 94,821.03

     9.     Less credit to Debtor for real estate
            taxes through year end                                $      831.23

     B      SUBTOTAL                                              $ 23,010.20

     10.    Payment to Chapter 13 Trustee                         $          0

     NET PROCEEDS to Debtor                                       $ 23,010.20


          3.   U.S. Bank Trust National Association as Trustee of
     the Lodge Series IV Trust shall satisfied said mortgage and
     any other lien it has against the property or debtor.

          4.   No further payments shall be made by the Chapter
     13 Trustee to U.S. Bank Trust National Association as
     Trustee of the Lodge Series IV Trust and they will withdraw
     their proof of claim in this matter.




                                     ______________________________________
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
